Name: Commission Regulation (EEC) No 1381/90 of 22 May 1990 re-establishing the levying of customs duties on babies'garments and clothing accessories, products of category 68 (order No 40.0680), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 90 No L 133/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1381/90 of 22 May 1990 re-establishing the levying of customs duties on babies' garments and clothing accessories, products of category 68 (order No 40.0680), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply Whereas, in respect of babies garments and clothing accessories, originating in Thailand, products of category 68 (order No 40.0680), the relevant ceiling amounts to 87 tonnes ; Whereas on 8 May 1990 imports of the products in ques ­ tion into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 27 May 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89 , shall be re-established in respect of the following products, imported into the Community and originating in Thailand : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of textile products origina ­ ting in developing countries ('), and in particular Article 1 2 thereof, Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of. certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 1 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No Category(Unit) CN code Description 40.0680 68 (tonnes) 6111 10 90 61 1 1 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies' garments and clothing accessories, exclud ­ ing babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings , socks and sock ­ ettes, other than knitted or crocheted of category 8.8 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 May 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45 .